Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 02/24/2021
Claims 1-14 and 21-22 were previously pending. Claims 1 and 21-22 are amended. 
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed on 11/24/2020.
A complete action on the merits of claims 1-14 and 21-22 follows below.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: (claims 1-14 and 21-22 as presented in the claim set dated 02/24/2021 remain allowable over the IDS received on 06/16/2021).

Claim 1 is allowed for disclosing “the spar positioned between a first plate and a second plate of the first fixture”, “the replacement tip section positioned between a first plate and a second plate of the second fixture” and “the replacement tip section positioned between a first plate and a second plate of the third fixture”. These limitations with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 is De Anda (US Publication No. 2016/0288218). However fixture of De Anda does not position the spar and the replacement tip 
Claims 2-14 and 21 are allowed due to dependency on allowed claim 1.
Claim 22 is allowed for disclosing “the second fixture a first plate positioned adjacent a first side of the rotor blade and a second plate positioned adjacent a second side of the rotor blade, wherein the second side is opposite the first side, and wherein each of the first plate and the second plate is configured to receive at least one index pin and at least one check pin”. These limitations with other claimed limitations of claim 22 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 22 is De Anda. However as discussed in detail in previous Final office action, in device of De Anda the second fixture is only on one side of the rotor blade and not on both sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MAHDI H NEJAD/Examiner, Art Unit 3723